1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6    LESTER CANADA,                                     Case No. 3:16-cv-00601-MMD-WGC

7                                        Plaintiff,                    ORDER
            v.
8
     ISIDRO BACA, et al.,
9
                                     Defendants.
10

11   I.     SUMMARY

12          Lester Canada, a prisoner in the custody of the Nevada Department of Corrections

13   (“NDOC”), asserts two counts arising from two other inmates’ assault of him while he was

14   incarcerated at Northern Nevada Correctional Center (“NNCC”). (ECF No. 3 at 1.) Before

15   the Court is United States Magistrate Judge William G. Cobb’s Report and

16   Recommendation (“R&R”) relating to Defendants’ motion for summary judgment

17   (“Motion”) (ECF No. 25). (ECF No. 36.) Judge Cobb recommended granting summary

18   judgment as to Count II and as to Count I to the extent Plaintiff seeks to assert a claim for

19   damages against Defendants Howell and Beitler in their official capacities, and

20   recommended denying summary judgment as to Count I against Beitler and Howell. (Id.)

21   Defendants filed a partial objection (“Objection”) to challenge Judge Cobb’s

22   recommendation to deny summary judgment as to Count I.1 (ECF No. 38.) Plaintiff did

23   not file an objection. The Court agrees with the R&R and overrules Defendants’ Objection.

24    II.   RELEVANT BACKGROUND

25          After screening the First Amended Complaint (“FAC”), the Court permitted Plaintiff

26   to proceed on two counts. (ECF No. 5.) These counts arise from an incident that occurred

27

28          1The Court granted Plaintiff’s request for extension of time until February 13, 2019
     to respond to the Objection. (ECF No. 41.) Plaintiff failed to respond.
1    on February 13, 2016, when Plaintiff was assaulted by two inmates in his unit with a

2    broken broomstick. (ECF No. 3 at 5).

3            As pertinent to the count that is the subject of the Objection—Count I—the FAC

4    makes the following allegations. Plaintiff, who was 58 years old at the time, is housed in

5    unit 10B, an open-bay dorm with a maximum capacity of 120 adults, but which on the day

6    of the assault held more than 130 adults. (Id. at 6). Two inmates in 10B threatened to rob

7    older inmates if they were not moved to a less crowded unit, because they did not feel

8    safe in the crowded conditions in 10B. (Id. at 6.) The inmates were not moved. (Id. at 6.)

9            Officers Beitler and Howell were the only officers assigned to protect the inmates

10   in Plaintiff’s unit. (Id. at 4.) Beitler’s job description required him to stay in his assigned

11   unit, 10B, in order to protect inmates. (Id. at 11.) Howell knew that inmates were regularly

12   assaulting and robbing elderly Black inmates, and had laughed about it when speaking

13   to a White inmate in unit 10A.2 (Id. at 12.) At the time of the assault, Beitler and Howell

14   left their assigned units, 10B and 10A, in order to talk to each other outside, leaving

15   Plaintiff and the other inmates in those units unprotected. (Id. at 4, 11.) The two inmates

16   in 10B who made the threats of assault did assault Plaintiff. (Id. at 6.) As a result, Plaintiff

17   suffered a concussion, broken nose, and laceration of his head and face, causing him

18   blinding pain and partial paralysis along the left side of his neck and arm. (Id. at 5.)

19    III.   LEGAL STANDARDS

20           A.    Review of the Magistrate Judge’s Recommendations

21           This Court “may accept, reject, or modify, in whole or in part, the findings or

22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

23   timely objects to a magistrate judge’s report and recommendation, then the court is

24   required to “make a de novo determination of those portions of the [report and

25   recommendation] to which objection is made.” Id. Where a party fails to object, however,

26
             2In
               his opposition to Defendants’ Motion, Plaintiff asserts that both Defendants’ job
27   descriptions require them to stay in their assigned unit 10B, and both knew that other
     inmates were regularly assaulting elderly Black inmates. (ECF No. 33 at 5-6, 8.) As
28   discussed below, Defendants dispute these allegations and contend that Plaintiff has not
     offered admissible evidence to show either Howell or Beitler knew of the potential threat
     of harm to Plaintiff.
                                                    2
1    the court is not required to conduct “any review at all . . . of any issue that is not the

2    subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

3    Circuit has recognized that a district court is not required to review a magistrate judge’s

4    report and recommendation where no objections have been filed. See United States v.

5    Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (disregarding the standard of review

6    employed by the district court when reviewing a report and recommendation to which no

7    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

8    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

9    district courts are not required to review “any issue that is not the subject of an objection.”).

10   Thus, if there is no objection to a magistrate judge’s recommendation, then the court may

11   accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

12   1226 (accepting, without review, a magistrate judge’s recommendation to which no

13   objection was filed).

14          Defendants objected to Judge Cobb’s recommendation only with respect to the

15   denial of summary judgment on Count I. The Court will therefore conduct a de novo review

16   of Judge Cobb’s recommendation with respect to this Count. The Court also adopts the

17   other parts of the R&R, recommending that the Court grant summary judgment in part,

18   because the parties did not object.

19          B.     Summary Judgment Standard

20          “The purpose of summary judgment is to avoid unnecessary trials when there is

21   no dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric.,

22   18 F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the

23   pleadings, the discovery and disclosure materials on file, and any affidavits “show there

24   is no genuine issue as to any material fact and that the movant is entitled to judgment as

25   a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). An issue is “genuine”

26   if there is a sufficient evidentiary basis on which a reasonable fact-finder could find for the

27   nonmoving party and a dispute is “material” if it could affect the outcome of the suit under

28   the governing law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986).


                                                    3
1    Where reasonable minds could differ on the material facts at issue, however, summary

2    judgment is not appropriate. See id. at 250-51. “The amount of evidence necessary to

3    raise a genuine issue of material fact is enough ‘to require a jury or judge to resolve the

4    parties’ differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718 F.2d 897,

5    902 (9th Cir. 1983) (quoting First Nat’l Bank v. Cities Serv. Co., 391 U.S. 253, 288-89

6    (1968)). In evaluating a summary judgment motion, a court views all facts and draws all

7    inferences in the light most favorable to the nonmoving party. See Kaiser Cement Corp.

8    v. Fishbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

9           The moving party bears the burden of showing that there are no genuine issues of

10   material fact. See Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once

11   the moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting

12   the motion to “set forth specific facts showing that there is a genuine issue for trial.”

13   Anderson, 477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings

14   but must produce specific evidence, through affidavits or admissible discovery material,

15   to show that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir.

16   1991), and “must do more than simply show that there is some metaphysical doubt as to

17   the material facts.” Orr v. Bank of Am., 285 F.3d 764, 783 (9th Cir. 2002) (quoting

18   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

19   existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient.”

20   Anderson, 477 U.S. at 252.

21   IV.    DISCUSSION

22          Defendants argue that Judge Cobb should have recommended granting summary

23   judgment on Count I because Defendants Beitler and Howell were not aware of the

24   substantial risk of harm to Plaintiff and they are entitled to qualify immunity. (ECF No. 38

25   at 3-6.) Defendants particularly object to Judge Cobb’s finding of a genuine issue of

26   material fact as to Beitler and Howell’s personal knowledge of such risk of harm based

27   on two exhibits attached to Plaintiff’s opposition to Defendants’ Motion—Exhibits A and B

28


                                                     4
1    (“the Exhibits”)—which Defendants insist contain inadmissible hearsay.3 (Id. at 5.) This

2    argument goes to the subjective element of Plaintiff’s claim.

3           Under the Eighth Amendment, prison officials have a duty to protect prisoners from

4    violence at the hands of other prisoners. See Farmer v. Brennan, 511 U.S. 825, 833

5    (1994). To establish a violation of this duty, the prisoner must establish that prison officials

6    were deliberately indifferent to serious threats to the inmate’s safety. See id. at 834.

7    ‘“Deliberate indifference’ has both subjective and objective components.” Labatad v.

8    Corrections Corp. of America, 714 F.3d 1155, 2260 (9th Cir. 2013). The subjective prong

9    requires a plaintiff to demonstrate that the official [knew] of and disregard[ed] an

10   excessive risk to inmate . . . safety; the official must both be aware of facts from which

11   the inference could be drawn that a substantial risk of serious harm exists, and [the

12   official] must also draw the inference.” Farmer, 511 U.S. at 837. “Liability may follow only

13   if a prison official ‘knows that inmates face a substantial risk of serious harm and

14   disregards that risk by failing to take reasonable measures to abate it.’” Labatad, 714 F.3d

15   at 1160 (quoting Farmer, 511 U.S. at 847).

16          In Plaintiff’s opposition to Defendants’ Motion, Plaintiff relies on two arguments to

17   support the subjective prong. First, he asserts that “Defendants Howell and Beitler

18   abandoned their posts as the only officers assigned to protect prisoners. Both Defendants

19   knew that elderly black inmates were being assaulted and robbed because they laughed

20   about it with a white inmate.” (ECF No. 33 at 8.) Moreover, he insists that a few days

21   before the assault, he “informed [them] verbally and in writing that he was being

22   threatened with physical violence if he didn’t get moved off the unit.” (Id. at 8-9.) He

23   offered his declaration and a copy of the two inmate requests that he claimed to have

24   sent to the attention of Howell and Beitler—the Exhibits. (ECF No. 33 at 19-20, 27-28.)

25   Defendants counter that the Exhibits are inadmissible hearsay and Judge Cobb erred in

26
27

28          3The   Exhibits contain a copy of an inmate request form dated February 9, 2016
     that Plaintiff claims to have addressed to Howell (ECF No. 33 at 27) and Beitler (id. at
     28).
                                                    5
1    finding that they are statements made by them—and offered against them—and are thus

2    not hearsay under Fed. R. Evid. 801(d)(2). (ECF No. 34 at 7; ECF No. 38 at 4-5.)

3           The Court agrees with Defendants that these the Exhibits are Plaintiff’s statements

4    to Howell and Beitler, not their statements, and therefore cannot qualify as a party

5    admission. However, the Court finds the Exhibits are not hearsay under Fed. R. Evid.

6    801(c) because Plaintiff is offering them not for the truth of the matter asserted. Plaintiff

7    offers the Exhibits to show that he had given notice to Howell and Beitler that he believed

8    he had been threatened and feared for his safety. Thus, construing Plaintiff’s evidence—

9    his declaration and the Exhibits—in the light most favorable to Plaintiff, a reasonable jury

10   could find that Defendants were aware of the risk of harm to Plaintiff, and they

11   unreasonably exposed Plaintiff to such risk by leaving their posts guarding an

12   overcrowded unit and allowed the assault to occur.

13          Defendants’ Objection raises other arguments that go to the weight of the

14   evidence. For example, Defendants argue that Plaintiff did not reference that he sent any

15   requests to Howell and Beitler until he filed the opposition to Defendants’ Motion, and

16   Plaintiff did not offer any evidence as to how he knew that these Defendants laughed

17   about elderly Black inmates being attacked. But as Defendants readily acknowledge, it is

18   not the Court’s role to weight the evidence at summary judgment.

19          In sum, the Court agrees with Judge Cobb’s ultimate finding that the Exhibits are

20   not hearsay statements and Plaintiff has demonstrated a genuine issue of material fact

21   to deny Defendants’ Motion based on the subjective prong of Count I. This disputed issue

22   of fact also precludes summary judgment for Defendants based on qualified immunity.

23   Defendants argue that “the law is not clearly established that a correctional officer can

24   knowingly disregard a risk that was not even known to the plaintiff or anyone else.” (ECF

25   No. 38 at 6.) But this argument ignores the disputed evidence discussed above—

26   Defendants were aware of assault against elderly Black inmates and Plaintiff made

27   Defendants aware of the risk of harm to himself in particular. Thus, Defendants’ framing

28   of the question is flawed in their assumption that the risk was not known to anyone.


                                                  6
1    V.     CONCLUSION

2           It is therefore ordered that the Report and Recommendation of United States

3    Magistrate Judge William G. Cobb (ECF No. 36) is adopted in full.

4           It is further ordered that Defendants’ motion for summary judgment (ECF No. 25)

5    is granted in part, and denied in part. It is granted with respect to Plaintiff’s Eighth

6    Amendment deliberate indifference to medical needs claim against Defendants Baca,

7    Aranas and Shreckengost in Count II, and to the extent Plaintiff seeks to proceed with a

8    claim for damages against Defendants Howell and Beitler in their official capacities in

9    Count I. It is otherwise denied with respect to Count I against Howell and Beitler.

10           

11          DATED THIS 8th day of March 2019.
12

13
                                                      MIRANDA M. DU
14                                                    UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 7
